UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7488



GREGORY D. FLEMING,

                                              Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                               Respondent - Appellee.


                              No. 03-7698



GREGORY D. FLEMING,

                                              Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                               Respondent - Appellee.


Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-02-925-3; CA-02-774)


Submitted:   March 11, 2004                 Decided: March 17, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Gregory D. Fleming, Appellant Pro Se.       Richard Bain Smith,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

                  In these consolidated appeals, Gregory D. Fleming, a

state prisoner, seeks to appeal the magistrate judge’s orders

denying relief on his petitions filed under 28 U.S.C. § 2254

(2000).*      The orders are not appealable unless a circuit justice or

judge       issues    a    certificate      of    appealability.      28    U.S.C.   §

2253(c)(1) (2000).           A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                  We have independently reviewed the

record in each case and conclude that Fleming has not made the

requisite showing.           Accordingly, we deny leave to proceed in forma

pauperis in No. 03-7698, deny a certificate of appealability, and

dismiss the appeals.              We dispense with oral argument because the

facts       and    legal   contentions      are    adequately   presented     in   the

materials         before    the    court    and    argument   would   not    aid   the

decisional process.

                                                                            DISMISSED

        *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (2000).

                                           - 3 -